Citation Nr: 1117267	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  03-27 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel








INTRODUCTION

The Veteran had active service from April 1951 to July 1953, including combat service in the Korean War, and his decorations include the Combat Infantryman Badge and the Korean Service Medal with 1 Bronze Star.  

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for PTSD.

In April 2006, the Board denied service connection for PTSD.  Subsequently, the Veteran filed a timely appeal of this Board decision, and in a February 2008 order, pursuant to a Joint Motion for Partial Remand, the Court of Appeals for Veterans' Claims (Court) vacated the Board's April 2006 decision and remanded the matter for compliance with the terms of the Joint Motion for Partial Remand.  In compliance with the Court order and, in light of additional evidence of record, the Board remanded the claim for further development, in September 2009.  The matter has now been returned to the Board for further consideration.

The Board acknowledges receipt of a January 2011 statement from the Veteran that included medical records and both related to the issue on appeal.  This submission was not accompanied by a waiver of the Veteran's procedural right to initial review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2010).  However, as discussed in full below, the Board finds sufficient evidence of record to support a grant of the benefit sought on appeal.  As such, Board's consideration of the evidence in the first instance does not prejudice the Veteran and to remand for consideration of the additional evidence and argument by the AOJ would be of no benefit to the Veteran.  

The issue of entitlement to an increased evaluation for left eye amblyopia and ex-anopia with no light perception, rated 30 percent disabling has been raised by the Veteran in a September 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD had its onset in combat service.  


CONCLUSION OF LAW

PTSD was incurred in combat service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for PTSD.  As evident in an October 2009 statement, the Veteran claims that his combat service in the Korean War, to include his unit coming under multiple mortar attacks and witnessing numerous service members injured and/or killed, resulted in his current psychiatric disorder(s).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is considered competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

	Background and Analysis

The evidence of record establishes that the Veteran engaged in combat while in-service.  A January 1998 Army Board of Correction of Military Records decision clearly confirms that the Veteran was deployed to the Korean Theater of Operations from May 1952 to September 1952, as a rifleman, and that he served "honorably in Korea in action against the enemy until disqualified from combat by deteriorating vision."  The aforementioned decision and his DD-214, also establish that the Veteran was awarded the Combat Infantryman Badge.  Ultimately, the Veteran's statements as to his in-service combat stressors are sufficient to establish the occurrence of these events, given (i) the absence of clear and convincing evidence to the contrary; (ii) the fact that the claimed stressors relate to his combat service; and (iii) the consistency of the claimed stressors with the circumstances, conditions, and/or hardships of his service.  38 C.F.R. § 3.304(f)(2); see also 38 U.S.C.A. § 1154(b).  

The Board recognizes that the Veteran was provided VA psychiatric examinations in September 1998 and March 2005; however, these examinations are of little, if any, probative value.  Significantly, the September 1998 VA examination report does not reflect consideration of the Veteran's combat related stressors, rendering the basis for the opinion and diagnosis incomplete and/or inaccurate.  Further, the rationale for the diagnosis and opinion, in the March 2005 VA examination, does not reflect proper consideration of the Veteran's claimed combat stressors and his general combat service, which in this case is significant given VA regulations provide that both general and specific combat service may provide a sufficient basis for a PTSD diagnosis and such be considered when evaluating a service connection claim.  See 38 C.F.R. § 3.304(f)(2); 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  In essence, neither the September 1998 nor the March 2005 VA examination reports reveal diagnoses and/or opinions based on an accurate and complete factual predicate, making the opinions of no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993), that a medical opinion based on an inaccurate factual premise is of no probative value).  Therefore, the Board does not find these examinations sufficiently reliable as to overcome the evidence of record weighing in favor of the Veteran's claim.  

The most probative medical evidence of record is an April 2008 private psychiatric examination report.  This report documents both the Veteran's account of combat related stressors, to include hearing the voices of fellow service members during combat, and of his psychiatric symptomatology.  Further, the report reflects an Axis I diagnosis that included PTSD.  Notably, the examination report provides a nexus relating the Veteran's Axis I PTSD to his combat stressors.  Further, the private psychiatrist supported the aforementioned findings with both pertinent medical and lay evidence, to include the Veteran's exposure to combat.  

Based on the evidence of record, the Board finds that the Veteran is entitled to service connection for PTSD.  Given the Veteran's combat status and the nature of his claimed combat stressors, the evidence of record sufficiently confirms that the Veteran's claimed stressors occurred.  Further, the most probative medical evidence is an April 2008 private psychiatric examination report that provides a nexus relating the Veteran's diagnosed PTSD to his claimed combat stressors.  See 38 C.F.R. § 3.304(f).  In sum, the criteria to establish service connection for PTSD have been met and the Veteran's claim is granted.  




ORDER

Service connection for PTSD is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


